COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00418-CV


Jasmine Montgomery                            §   From the 431st District Court

                                              §   of Denton County (2009-60392-393)
v.
                                              §   May 23, 2013

Wanda Mattucci                                §   Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. The judgment is modified to

delete the monetary sanctions award of $6,000. It is ordered that the judgment

of the trial court is affirmed as modified.

      It is further ordered that appellant Jasmine Montgomery shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston